Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court did not abuse its discretion in granting plaintiffs motion for a protective order preventing defendant’s expert from conducting a neuropsychological examination of plaintiff. Plaintiff demonstrated, as a matter of law, that defendant’s expert was objectionable {see, 22 NYCRR 202.17 [a]; Hagmeier v Consolidated Rail Corp., 154 AD2d 893; Casali v Phillips, 145 AD2d 941, 942; Rosenblitt v Rosenblitt, 107 AD2d 292, 295; cf., Turn-bull v Moulton, 72 Mise 2d 293, 295). The court abused its discretion, however, in denying defendant the opportunity to have a different expert conduct a neuropsychological examination of plaintiff. Thus, we modify the order accordingly. (Ap*897peal from Order of Supreme Court, Erie County, Whelan, J.— Protective Order.) Present — Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.